Third District Court of Appeal
                               State of Florida

                          Opinion filed January 25, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1522
                         Lower Tribunal No. 13-818-K
                             ________________


                           PNC Bank, N.A., etc.,
                                    Appellant,

                                        vs.

                            Jessica Clark, et al.,
                                    Appellees.


      An Appeal from the Circuit Court for Monroe County, Donald C. Evans,
Senior Circuit Court Judge.

      McGlinchey Stafford, and N. Mark New, II, and William L. Grimsley
(Jacksonville); Shutts & Bowen LLP, and Patrick G. Brugger, for appellant.

     Kevin Michael Hoyes (Key West), for appellee Jessica Clark.


Before WELLS, SALTER, and LOGUE, JJ.

    LOGUE, J.
      In this foreclosure action, after a non-jury trial, the trial court dismissed the

case for lack of standing. This was error. See, e.g., Clay Cty. Land Tr. v.

JPMorgan Chase Bank, Nat’l Ass’n, 152 So. 3d 83, 85 (Fla. 1st DCA 2014)

(“When appellee filed the foreclosure complaint, it attached a copy of the note and

an undated allonge to the note containing an endorsement in blank. This was

sufficient to establish as a matter of law that appellee had standing to bring the

foreclosure action.”).

      Furthermore, the undisputed evidence indicated that (1) the borrower failed

to pay the 2011 ad valorem taxes on the property as the note required; (2) the

Monroe County Tax Collector issued a tax certificate to a third party as a result of

the unpaid taxes; (3) the bank paid off the tax certificate and paid subsequent

years’ taxes; and (4) as of the date of the filing of the foreclosure action, the

borrower still had not paid the bank the taxes and other costs the bank had

advanced or incurred in an amount no less than $4508.50, as admitted by the

borrower’s attorney at oral argument. In these circumstances, the bank established

a breach and the trial court should have entered a foreclosure judgment. See, e.g.,

Liberty Home Equity Sols., Inc. v. Raulston, No. 4D15-3652, 2016 WL 7118841,

at *3 (Fla. 4th DCA Dec. 7, 2016) (“[T]he trial court erred in finding that

appellee’s failure to pay property taxes and hazard insurance was not a material

breach justifying foreclosure.”).


                                          2
      The parties hotly disputed the amounts owed and the record reflects

conflicting evidence on this point. We remand for the trial court to make factual

findings consistent with this opinion and to enter a final judgment of foreclosure.

      Reversed and remanded.




                                          3